Citation Nr: 1327018	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-43 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating for microcytic anemia, evaluated as noncompensable prior to January 14, 2009, and evaluated as 10 percent disabling since January 14, 2009.

3.  Entitlement to a compensable rating for ventral hernia scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for her requested hearing before a Veterans Law Judge sitting at the RO, in May 2011, but she did not report and no good cause has been shown.  Her request for a Board hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

In August 2008, the Veteran filed a claim for entitlement to a rating in excess of 10 percent for her service-connected ventral hernia scar.  In response, the RO provided the Veteran with a VA examination in October 2008, and subsequently reduced the rating for ventral hernia scar to a noncompensable rating effective October 28, 2008, based the VA examination.  As this lower rating did not result in a reduction or discontinuance of the Veteran's current compensation payments, no due process procedures under the 38 C.F.R. § 3.105(e) are required in this case, and the issue on appeal concerns the appropriate rating for her service-connected ventral hernia scar.  Thus, the Board will adjudicate this issue as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Chronic Fatigue Syndrome

The Veteran claims that she has chronic fatigue syndrome as secondary to her service-connected anemia.  Specifically, in her March 2009 notice of disagreement, she stated that "[a]lthough I was not diagnosed with having chronic fatigue syndrome while active duty, I am claiming this condition secondary to my anemia...due to my chronic anemia (hemoglobin and iron levels) I am plagued with chronic fatigue and weakness, and constant headaches."  In this regard, the Board notes that the rating criteria for the Veteran's service-connected anemia contemplate "easy fatigability" as one of the symptoms of anemia.  However, it appears that the Veteran is claiming service connection for chronic fatigue syndrome, a disability separate from her anemia.  See 38 C.F.R. § 4.117, Diagnostic Code 7700.

Although the medical evidence of record does not show a diagnosis of chronic fatigue syndrome, it reflects the Veteran's ongoing complaints of chronic fatigue.  The Board finds that fatigue is a condition or symptom capable of lay observation and the Veteran's lay statements are competent in this regard.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay evidence may establish the existence of a current disorder capable of lay observation); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence regarding the etiology of the Veteran's recurrent fatigue, the Board finds that a VA examination is necessary to fully assess whether the Veteran has chronic fatigue syndrome that was caused by or incurred during her military service, or was proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); also see 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

On remand, the RO should also obtain the Veteran's service personnel records to attempt to verify whether she had service in the Persian Gulf.  Service in the Persian Gulf is relevant to a claim of service connection for chronic fatigue syndrome, or for symptoms of fatigue due to an undiagnosed illness.

Microcytic Anemia and Ventral Hernia Scar

The Veteran underwent a VA examination in October 2008 in conjunction with her claims for increased disability ratings for her microcytic anemia and ventral hernia scar.  At the October 2008 VA examination, the Veteran did not report any functional impairment with regard to her ventral hernia scar, and no tenderness was shown.  However, in her March 2009 notice of disagreement, she reported that her ventral hernia scar remained painful to touch and with clothing.  As such, the foregoing evidence suggests a worsening of this disability since the October 2008 VA examination.  The Veteran is entitled to a new VA examination where there is evidence, including her statements, that her service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, an additional VA examination is required to provide a current picture of the Veteran's service-connected ventral hernia scar.  38 C.F.R. §§ 3.326, 3.327 (2012).

Additionally, clinical findings of the October 2008 examination are now over 4 years old, and adjudicating the disability rating claims on the evidence then of record without obtaining an updated examination would an error.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey, 6 Vet. App. at 381 (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, an additional VA examination is required to provide the current picture of the Veteran's service-connected microcytic anemia as well.  38 C.F.R. §§ 3.326, 3.327 (2012).




TDIU

The Veteran claimed entitlement to a TDIU.  Given multiple appealed claims for service connection and increased ratings that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Obtain treatment records for the Veteran from the VA Medical Center in Oklahoma City, Oklahoma, and all associated outpatient clinics, dated from January 6, 2012 to the present.  All attempts to obtain those records should be documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of her chronic fatigue symptoms.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should first opine as to whether the claimed fatigue symptoms constitute a diagnosed disability such as chronic fatigue syndrome, or are simply a symptom of anemia, or are a symptom of some other, as yet undiagnosed, illness.

Then, if it constitutes a separate disability, the examiner should opine as to whether the diagnosed disability is at least as likely as not (50 percent probability or more) related to the Veteran's military service, or related on a secondary basis to a service-connected disability.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is proximately caused or aggravated by a service-connected disability, specifically including anemia.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected ventral hernia scar.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scar.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must identify any and all postoperative ventral hernia repair scar(s).  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the Veteran's service-connected scar.
A complete rationale for any opinion offered should be provided.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected microcytic anemia.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's anemia.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must provide a hemoglobin (gm/100ml) level.  The examiner should also determine whether the Veteran's service-connected anemia has caused any additional symptoms or complications to include, but not limited to, dementia, peripheral neuropathy, weakness, easy fatigability, headaches, shortness of breath, dyspnea on mild exertion or at rest, cardiomegaly, tachycardia, syncope, congestive heart failure, and any psychiatric or somatic impairment.

A complete rationale for any opinion offered should be provided.

6.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection and increased rating claims on appeal taking into consideration any newly acquired evidence.  Thereafter, schedule the Veteran for an examination to determine whether her service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities, consistent with her education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Any opinion must not consider the effects of age or any nonservice-connected disabilities.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

7.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

8.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


